*1045Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 24, 2009, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant worked as a program supervisor at a residential care facility for nearly a year and a half. Her employment was terminated, however, after it was discovered that, during one of her shifts, claimant made notations on certain medical records that she had removed, cleaned and checked a hearing aid belonging to one of the residents when she, in fact, had failed to do so. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct, prompting this appeal.
Falsification of an employer’s business records, particularly when in violation of established record-keeping policies, has been held to constitute disqualifying misconduct (see Matter of Downing [Buffalo Hearing & Speech Ctr. — Commissioner of Labor], 51 AD3d 1093, 1093 [2008]; Matter of Rosa [Commissioner of Labor], 45 AD3d 952, 952 [2007]). Here, claimant admitted to making false entries on the records in question. This was contrary to the training she had received regarding the employer’s procedures for completing medical documentation. Although claimant denied intentionally falsifying the records and stated that she made an honest mistake that was attributable to short staffing during the time in question, this presented a credibility issue for the Board to resolve (see Matter of Garcia [Commissioner of Labor], 53 AD3d 1010, 1011 [2008]; Matter of Downing [Buffalo Hearing & Speech Ctr. — Commissioner of Labor], 51 AD3d at 1093). Therefore, we find no reason to disturb the Board’s decision.
Cardona, P.J., Peters, Rose, Malone Jr. and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.